IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-10013
                          Summary Calendar



ROBERT EDWARD BRATTAIN,

                                    Plaintiff-Appellant,

versus

JIM SPURGER, Detective;
PAMELA BENSON, Judge;
CITY OF BALCH SPRINGS TEXAS;
CITY OF HUTCHINS TEXAS,

                                    Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-1275-X
                       - - - - - - - - - -
                         October 16, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Edward Brattain, Texas prisoner #603113, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

Our review of the record and the arguments and the authorities

convinces us that no reversible error was committed.   Defendant

Jim Spurger was entitled to summary judgment as a matter of law

on Brattain’s unlawful-arrest claim.   See Taylor v. Gregg, 36


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10013
                               - 2 -

F.3d 453, 456 (5th Cir. 1994).    The district court did not err,

plainly or otherwise, in not holding an evidentiary hearing prior

to granting summary judgment.    See Robertson v. Plano City of

Tex., 70 F.3d 21, 23 (5th Cir. 1995).     Furthermore, Brattain has

abandoned his contentions that the district court erred in

denying his motion for appointment of counsel and in refusing to

appoint an expert witness by failing to brief these issues

adequately on appeal.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).     Even were we

to consider his contentions we would find them to be without

merit.   Finally, the district court did not commit error, plain

or otherwise, in dismissing Brattain’s claim against the City of

Balch Springs as frivolous.     See Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)(en banc).

     AFFIRMED.